19-23649-rdd        Doc 223        Filed 10/07/19 Entered 10/07/19 18:31:45        Main Document
                                                Pg 1 of 5



Sander L. Esserman (admission pro hac vice pending)
Peter C. D’Apice
STUTZMAN, BROMBERG, ESSERMAN &
  PLIFKA, A Professional Corporation
2323 Bryan Street, Suite 2200
Dallas, TX 75201
Telephone:     214-969-4900
Facsimile:     214-969-4999
esserman@sbep-law.com
dapice@sbep-law.com
Counsel to Certain Native
American Tribes, Health Organizations,
Municipalities and Unions


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------x
                                                             )
In re                                                        )   Chapter 11
                                                             )
PURDUE PHARMA L.P., et al.,                                  )   Case No. 19-23649 (RDD)
                                                             )
                  Debtors.                                   )   (Jointly Administered)
                                                             )
------------------------------------------------------------x

                                  NOTICE OF APPEARANCE AND
                                REQUEST FOR SERVICE OF PAPERS

         PLEASE TAKE NOTICE that Sander L. Esserman and Peter C. D’Apice of Stutzman,

Bromberg, Esserman & Plifka, A Professional Corporation, hereby appear in the above-

captioned jointly-administered cases (“Cases”) as counsel for the parties in interest listed on the

attached Exhibit A (“Certain Native American Tribes”) and Exhibit B (Certain Health

Organizations, Municipalities, and Unions (collectively “Other Represented Parties”)) and

request, pursuant to Section 1109(b) of title 11 of the United States Code (as amended, the

“Bankruptcy Code”) and Rules 2002, 3017(a), 9007, and 9010(b) of the Federal Rules of

Bankruptcy Procedure (as amended, the “Bankruptcy Rules”) that any and all notices and



                                                         1
19-23649-rdd      Doc 223      Filed 10/07/19 Entered 10/07/19 18:31:45                Main Document
                                            Pg 2 of 5



papers filed or entered in these Cases be delivered and served upon:

                                        Sander L. Esserman
                                         Peter C. D’Apice
                              Stutzman, Bromberg, Esserman & Plifka,
                                    A Professional Corporation
                                         2323 Bryan Street
                                            Suite 2200
                                         Dallas, TX 75201
                                          (214) 969-4900
                                    (214) 969-4999 (facsimile)
                                     esserman@sbep-law.com
                                      dapice@sbep-law.com.

        PLEASE TAKE FURTHER NOTICE that the foregoing request includes not only the

notices and papers referred to in the Bankruptcy Code and the Bankruptcy Rules, but also

includes without limitation copies of all papers, orders, reports, schedules, plans, disclosure

statements (including drafts thereof), answering/reply papers, and notices of any application,

motion, petition, pleading, request, complaint or demand, whether formal or informal, whether

written or oral, whether transmitted or conveyed by mail, courier service, hand-delivery,

telephone, facsimile transmission, electronic mail, or otherwise that is filed in these Cases or in

any related adversary proceeding.

        PLEASE TAKE FURTHER NOTICE that neither this Notice of Appearance and

Request for Service of Papers (this “Notice”) nor any later appearance, pleading, claim, proof of

claim, motion or suit shall constitute a waiver of any substantive right or consent on the part of

the Certain Native American Tribes and/or the Other Represented Parties (or any of them),

including without limitation (i) the sovereignty of the Certain Native American Tribes (or any of

them); (ii) the right to have final orders in non-core matters entered only after de novo review by

a District Court; (iii) the right to trial by jury in any proceeding so triable; (iv) the right to have

the District Court withdraw the reference in any matter subject to mandatory or discretionary



                                                    2
19-23649-rdd      Doc 223      Filed 10/07/19 Entered 10/07/19 18:31:45             Main Document
                                            Pg 3 of 5



withdrawal or abstention; (v) any objection to the jurisdiction of this Court for any purpose other

than with respect to this Notice; (vi) any rights of the Certain Native American Tribes (or any of

them) and/or the Other Represented Parties (or any of them) under the Constitution of the United

States, including without limitation Article III thereof; and (vii) any other rights, claims, actions,

defenses, setoffs or recoupments as appropriate, in law or in equity, under any agreements (all of

which rights, claims actions, defenses, setoffs or recoupments are expressly reserved).

       PLEASE TAKE FURTHER NOTICE that this Notice does not constitute an

agreement to accept service of initial process under Rule 4 of the Federal Rules of Civil

Procedure or Rule 7004 of the Federal Rules of Bankruptcy Procedure, nor shall it result in

undersigned counsel being deemed the agent of the Certain Native American Tribes (or any of

them) and/or the Other Represented Parties (or any of them) for such purposes.

October 7, 2019
Dallas, Texas

                                               Respectfully submitted,

                                               STUTZMAN, BROMBERG, ESSERMAN
                                               & PLIFKA, A PROFESSIONAL
                                               CORPORATION

                                               By: /s/ Peter C. D’Apice
                                               Sander L. Esserman (Admission Pro Hac Vice
                                                 pending)
                                               2323 Bryan Street, Suite 2200
                                               Dallas, TX 75201
                                               Telephone: (214) 969-4900
                                               Facsimile: (214) 969-4999
                                               esserman@sbep-law.com
                                               dapice@sbep-law.com

                                               COUNSEL FOR CERTAIN NATIVE
                                               AMERICAN TRIBES, HEALTH
                                               ORGANIZATIONS, MUNICIPALITIES AND
                                               UNIONS



                                                  3
19-23649-rdd    Doc 223    Filed 10/07/19 Entered 10/07/19 18:31:45       Main Document
                                        Pg 4 of 5




                                      EXHIBIT A

                          The Certain Native American Tribes

1. Bad River Band of Lake Superior Tribe of Chippewa Indians/Bad River Health & Wellness
    Center
2. Battle Mountain Band of Te-Moak Tribe of Western Shoshone Indians
3. Big Sandy Rancheria of Mono Indians
4. Big Valley Band of Pomo Indians
5. Cahto Tribe of the Laytonville Rancheria
6. Cher-Ae Heights Indian Community of the Trinidad Rancheria
7. Cheyenne & Arapaho Tribes and Clinic
8. Chicken Ranch Rancheria of Me-Wuk Indians
9. Chitimacha Tribe of Louisiana
10. Coyote Valley Band of Pomo Indians
11. Ely Shoshone Tribe of Nevada
12. Ewiiaapaayp Band of Kumeyaay Indians
13. Fallon Paiute-Shoshone Tribe
14. Fond du Lac Band of Superior Chippewa
15. Guidiville Rancheria of California
16. Ho Chunk Nation
17. Hopland Band of Pomo Indians
18. Koi Nation
19. Lac Courte Oreilles Band of Lake Superior
20. Lac du Flambeau Band of Lake Superior Ind.
21. Manchester Band of Pomo Indians
22. Mentasta Traditional Council
23. Pinoleville Pomo Nation
24. Potter Valley Tribe
25. Pueblo of Pojoaque
26. Pyramid Lake Paiute Tribe
27. Red Cliff Band of Lake Superior Chippewas
28. Redwood Valley Tribe
29. Reno-Sparks Indian Colony
30. Resighini Rancheria
31. Robinson Rancheria of Pomo Indians
32. Round Valley Indian Tribes and Round Valley Indian Health Center
33. Scotts Valley Band of Pomo Indians
34. Shinnecock Indian Nation
35. South Fork Band of the Te-Moak Tribe of Western Shoshone Indians
36. St. Croix Chippewa Indians of WI
37. Walker River Paiute Tribe
38. Wampanoag Tribe of Gay Head (Aquinnah)



                                  Exhibit A—Page 2 of 2
19-23649-rdd     Doc 223   Filed 10/07/19 Entered 10/07/19 18:31:45       Main Document
                                        Pg 5 of 5



                                        EXHIBIT B

Health Organizations

1. Apollo MD Business Srvs, LLC
2. Baptist Hospital, Inc. (Baptist Hospital, Jay Hospital)
3. Center Point, Inc.
4. Community Based Care of Brevard, Inc. dba Brevard Family Partnership
5. Community Partnership for Children, Inc.
6. Consolidated Tribal Health Project, Inc.
7. El Campo Memorial Hospital and West Wharton County Hospital District
8. Gonzales Healthcare Systems
9. Greenwood Leflore Hospital
10. Howard Center, Inc.
11. J. Paul Jones Hospital
12. Kids First of Florida, Inc.
13. Lakeview Center, Inc.
14. North Mississippi Medical Center, Inc.
15. Ochiltree County Hospital District
16. Odyssey House; Addiction Recovery Resources, Inc.
17. Pearl River County Hospital & Nursing Home
18. Rush Health Systems, Inc.
19. Seattle Indian Health Board
20. Sharkey-Issaquena Hospital
21. South Central Regional Medical Center
22. Westcare Foundation, Inc.

Municipalities

1. Harrison County, Mississippi
2. Issaquena County, Mississippi
3. Town of Butler, Alabama

Unions

1. United Food & Commercial Workers Union Local 1995 & Employers Health and Welfare
   Fund
2. United Food & Commercial Workers Local 1000 Oklahoma Health & Welfare Fund
3. South Central United Food & Commercial Workers Union & Employers Health & Welfare
   Trust Fund
4. United Food & Commercial Workers Union Local 1529 & Employers Health & Welfare
   Plan and Trust
5. United Food & Commercial Workers Unions and Employers Health and Welfare Fund -
   Atlanta




                                   Exhibit B—Page 1 of 1
